Citation Nr: 1110058	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of service-connected posttraumatic stress disorder (PTSD), currently rated at 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1966 to August 1968.  The Veteran served in Vietnam during the Vietnam War, and was awarded the Purple Heart and Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In connection with his appeal the Veteran testified at a videoconference hearing in August 2010, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims file.

A VA psychologist, in a January 2010 report, found that, due to the nature and severity of the Veteran's PTSD, he can no longer maintain gainful employment.  The Board notes that a claim for TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a) (2010).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).  Also, the CAVC has held that a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

While the Veteran has other service-connected disabilities that are not currently on appeal (diabetes mellitus, gunshot wound residuals of the abdomen, and upper and lower extremity peripheral neuropathy), based on the statement in the January 2010 examination report, the TDIU claim in this case is based solely on the Veteran's PTSD.  Therefore, the Board concludes, based on the VA General Counsel Opinion referred to above, that it does have jurisdiction over the issue of entitlement to TDIU.  

The issue of entitlement to service connection for a mood disorder, claimed as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the August 2010 hearing, the Veteran testified that he sees a VA psychologist (S.Z.) every two months.  The most recent report from S.Z. is dated in January 2010.  Particularly significant, the Veteran testified that, some three weeks prior to the hearing, he was having "a lot of difficulties," so he went to see S.Z. as a walk-in.  This report and any other treatment reports would appear to be significant in establishing the current severity of the Veteran's PTSD.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, as noted above, the January 2010 statement from S.Z. raises the matter of entitlement to TDIU based on the Veteran's service-connected PTSD.  Such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim.  Therefore, a remand of that issue is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain recent VA outpatient treatment records pertinent to the PTSD rating claim, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  Readjudicate the PTSD claim; and, after providing appropriate notice to the Veteran, adjudicate the remanded claim of entitlement to a TDIU.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


